
	

114 HR 5473 IH: Partnership Grants to Strengthen Families Affected by Parental Substance Abuse Act of 2016
U.S. House of Representatives
2016-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5473
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2016
			Mr. Danny K. Davis of Illinois (for himself and Mr. Rangel) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend part B of title IV of the Social Security Act to create a grant program to promote
			 Federal, State, and local coordination to address substance use needs of
			 families in the child welfare system, in order to improve child well-being
			 and permanency.
	
	
 1.Short titleThis Act may be cited as the Partnership Grants to Strengthen Families Affected by Parental Substance Abuse Act of 2016. 2.Regional and State partnership grants (a)Eligible partnership defined; other definitionsSection 437(f)(2) of the Social Security Act (42 U.S.C. 629g(f)(2)) is amended to read as follows:
				
 (2)DefinitionsIn this subsection: (A)Eligible partnership (i)In generalThe term eligible partnership means a collaborative agreement (which may be established on an interstate or intrastate basis) entered into by, at a minimum, each of the following:
 (I)The State child welfare agency that is responsible for the administration of the State plan under this part and part E.
 (II)The State agency responsible for administering the substance abuse prevention and treatment block grant provided under subpart II of part B of title XIX of the Public Health Service Act.
 (III)The Juvenile Court or Administrative Office of the Court that is most appropriate to oversee the administration of court programs in the region to address the population of families who come to the attention of the court due to child abuse or neglect.
 (ii)Additional partnersIn addition to the required members of an eligible partnership described under clause (i), such partnership may also include any of the following:
 (I)The State agency responsible for administering the State plan under title XIX. (II)The State agency responsible for administering the Maternal and Child Health Block Grant under title V of this Act.
 (III)The unit of State government responsible for administering the Community Mental Health Services Block Grant provided under subpart I of part B of title XIX of the Public Health Service Act.
 (IV)Any other State agency responsible for administering programs that promote child and family well-being, including programs that serve victims of domestic violence, early childhood education programs, elementary school and secondary school programs (as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), programs under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), hospital programs, early childhood home visitation programs using funds received under section 511(c) of this Act, and the program for block grants to States for temporary assistance for needy families under title IV of this Act.
 (V)An Indian tribe or tribal consortium. (VI)Community child welfare service providers.
 (VII)Community health service providers. (VIII)Community mental health service providers.
 (IX)Community domestic violence service providers. (X)Community housing authorities or providers.
 (XI)Local law enforcement agencies. (XII)Tribal child welfare agencies (or a consortia of such agencies).
 (XIII)Any other providers, agencies, personnel, officials, or entities that are related to the provision of child and family services under this subpart.
 (iii)Partnerships entered into by Indian tribes or tribal consortiaNotwithstanding clause (i), if an Indian tribe or tribal consortium enters into a partnership for purposes of this subsection, such partnership shall be considered an eligible partnership regardless of whether such partnership includes any of the entities described in subclause (I), (II), or (III) of clause (i), except that no such partnership shall consist solely of tribal child welfare agencies (or a consortium of such agencies).
 (B)StateNotwithstanding section 431(a)(4), the term State means the 50 States, the District of Columbia, and each of the territories. (C)TerritoryThe term territory means Puerto Rico, American Samoa, Guam, the Northern Mariana Islands, and the U.S. Virgin Islands.
 (D)Indian tribe; tribal organizationThe terms Indian tribe and tribal organization have the meanings given such terms in section 431(a).. (b)Authority To award grantsSection 437(f)(3) of such Act (42 U.S.C. 629g(f)(3)) is amended—
 (1)by striking subparagraph (A) and inserting the following:  (A)In generalIn addition to amounts authorized to be appropriated to carry out this section, the Secretary shall award, from the amounts reserved for each of fiscal years 2017 through 2021 under section 436(b)(5)—
 (i)regional partnership grants to eligible partnerships that satisfy the requirements of this subsection; and
 (ii)State partnership grants to eligible partnerships that satisfy the requirements of this subsection and demonstrate an ability to operate statewide, including jurisdictions that are urban, suburban, or rural.
							;
 (2)by redesignating subparagraphs (B) and (C) as subparagraphs (E) and (F), respectively; (3)by inserting after subparagraph (A) the following:
					
 (B)Regional partnership grantsThe Secretary shall provide to each eligible partnership awarded a regional partnership grant under this subsection—
 (i)not less than $250,000 per grant for each fiscal year during a planning phase not to exceed 1 year; and
 (ii)not less than $500,000 per grant for each fiscal year during the grant’s implementation phase. (C)State partnership grantsThe Secretary shall provide to each eligible partnership awarded a State partnership grant under this subsection—
 (i)not less than $250,000 per grant for each fiscal year during a planning phase not to exceed 2 years; and
 (ii)not less than $750,000 per grant for each fiscal year during the grant’s implementation phase. (D)Limitation on payment for a fiscal yearNo payment shall be made under subparagraph (B) or (C) for a fiscal year until the Secretary determines that the eligible partnership has made sufficient progress in meeting the goals of the grant and that the members of the eligible partnership are coordinating to a reasonable degree with the other members of the eligible partnership.
						; and
 (4)in subparagraph (F), as so redesignated by paragraph (2) of this subsection, by inserting of a regional partnership grant after grantee. (c)Application requirementsSection 437(f)(4) of such Act (42 U.S.C. 629g(f)(4)) is amended to read as follows:
				
					
						(4)
						Application requirements
 To be eligible for a regional partnership grant or a State partnership grant under this subsection, an eligible partnership shall submit to the Secretary a written application containing the following:
 (A)With respect to the planning phase of the grant, each of the following:  (i) A description of the nature and extent of the problem of substance use disorders among families who come to the attention of the State child welfare agency, including any recent evidence demonstrating that substance abuse has had a substantial impact on the number of out-of-home placements for children, or the number of children who are at risk of being placed in an out-of-home placement, in the partnership region or State.
 (ii)A description of any joint activities being undertaken among the entities described in subclause (I), (II), or (III) of paragraph (2)(A)(i) and other State agencies or regional partners on behalf of families with substance use disorder problems who come to the attention of the State child welfare agency, including any data on the effects of the joint activities, such as activities relating to—
 (I)establishing standardized screening protocols, or other methods to identify families in need of substance abuse prevention and treatment services;
 (II)ensuring early access to assessment and treatment services such as securing expert consultation on cases involving substance use disorders, conducting outreach and methods to engage and retain parents in treatment, and providing priority access to assessment and treatment of families in the child welfare system;
 (III)increasing management and treatment of recovery services and monitoring compliance such as co-location of services, specialized recovery case management services, and ensuring comprehensive treatment programs tailored to individual parent and child needs;
 (IV)ensuring access to family-centered services, including effective parenting programs focused on enhancing the parent and child relationship and the prevention needs of children;
 (V)ensuring appropriate judicial oversight including providing more frequent judicial or administrative reviews of treatment access and compliance with case plans regarding participation in substance use disorder treatment;
 (VI)having a system for appropriate response to behavior of participants, such as evidence-based contingency management approaches using appropriate incentives and sanctions; and
 (VII)improving collaboration between courts and child welfare and substance abuse treatment agencies providing services to families with substance abuse issues, including—
 (aa)cross training of staff; (bb)data collection and information sharing that is capable of monitoring outcomes of children and families receiving services from the agencies;
 (cc)arrangements for addressing confidentiality and sharing of information; (dd)identification by the State agencies or Indian tribal agencies, as the case may be, of funding barriers and how Federal, State, and local resources are being used to sustain programs of the agencies; and
 (ee)consultation to ensure that programmatic approaches reflect the advice of community members and persons in recovery.
 (iii)With respect to infants with prenatal substance exposure, a description of any special efforts to identify and assess the extent of the problem and any joint activities between 2 or more members of the eligible partnership that focus specifically on the needs of the infants, such as efforts to monitor and reduce infant fatalities among families affected by parental substance use disorders.
							
								(iv)
 A description of the goals and outcomes to be achieved during the funding period for the grant that will—
								
									(I)
 enhance the well-being of children, parents, and families receiving services or taking part in activities conducted with funds provided under the grant;
 (II)lead to safety, permanent caregiving relationships for such children, and the well-being of the children and their families;
 (III)improve the substance abuse treatment outcomes for parents including retention in treatment and successful completion of treatment; and
								
									(IV)
 decrease the number of out-of-home placements for children, or the number of children who are at risk of being placed in an out-of-home placement, in the partnership region or State.
 (v)A description of a plan for sustaining the services provided by or activities funded under the grant after the conclusion of the grant period, including through the use of other funds provided to the State for child welfare and substance abuse prevention and treatment services.
 (vi)Assurances that— (I)substance use disorder treatment services provided using funds provided during the implementation phase of a grant made under this subsection shall be licensed, certified, or otherwise approved by the appropriate State substance use disorder prevention and treatment agencies, the State agency responsible for administering the State plan approved under title XIX, or other designated licensing agency;
 (II)the activities funded during the implementation phase of a grant made under this subsection will be coordinated, to the extent feasible and appropriate, with the services or benefits provided under other Federal or federally assisted programs that serve families with substance use disorders who come to the attention of the State child welfare agency, including health, Medicaid, mental health, domestic violence, housing, and employment programs, the State program funded under part A, other child welfare and substance use disorder prevention and treatment programs, and the courts;
 (III)not more than 10 percent of funds provided under the grant for any fiscal year shall be used for administrative costs;
 (IV)Federal funds provided to the State during the implementation phase of a grant made under this subsection will not be used to supplant Federal or non-Federal funds for services and activities that, as of September 30, 2015, are provided to assist families with substance use disorder services who come to the attention of the State child welfare agency; and
 (V)in the case of a State partnership grant, the Governor of the State endorses the plan.  (vii) Such other information as the Secretary may require.
 (B)With respect to the implementation phase of the grant, each of the following: (i)A description of how the State or regional partnership will use any funds provided during the implementation phase of a grant to address comprehensively and in a timely manner the needs of families with substance use disorders to improve child safety, family stability, parent-child relationships, permanence in children’s living arrangements, and family well-being, including—
 (I)by improving services and procedures in the areas detailed in subparagraph (A)(ii); (II)by improving services with respect to infants with prenatal substance exposure as described in subparagraph (A)(iii);
 (III)by satisfying the goals and outcomes described in subparagraph (A)(iv); (IV)by providing sustainability of services and activities after the conclusion of the grant period as described in subparagraph (A)(v);
 (V)by affirming each of the assurances described in subparagraph (A)(vi); (VI)in the case of a State partnership grant, expanding the number of jurisdictions in the State (including urban, suburban, and rural jurisdictions) where the activities under the plan will be implemented, the plans for expanding the activities to other parts of the State during the implementation phase of the grant, and the methods to measure programs toward these goals; and
 (VII)measuring the performance of the State agencies in implementing the plan in accordance with performance and evaluation requirements established by the Secretary in paragraph (8) and section 435, and assessing remaining barriers to meeting the needs of families with substance use disorders who come to the attention of the State child welfare agency.
 (ii)Such other information as the Secretary may require. . (d)Use of fundsSection 437(f)(5) of such Act (42 U.S.C. 629g(f)(5)) is amended—
 (1)in the matter preceding subparagraph (A), by inserting and in accordance with the approved application for the grant after the purpose of this subsection; (2)by redesignating subparagraphs (B) through (E) as subparagraphs (C) through (F), respectively, and by redesignating subparagraph (F) as subparagraph (H);
 (3)by inserting after subparagraph (A) the following:  (B)Medication-assisted treatment.; and
 (4)by inserting after subparagraph (F), as so redesignated by paragraph (2) of this subsection, the following:
					
 (G)Domestic violence advocacy and services.. (e)Matching requirementSection 437(f)(6) of such Act (42 U.S.C. 629g(f)(6)) is amended by adding at the end the following:
				
 (C)Indian tribesIn the case of a grant awarded to a partnership that includes an Indian tribe, tribal consortium, or a tribal child welfare agency or a consortium of such agencies, the payment required by subparagraph (A) may be made directly, through donated funds, through nonpublic third-party in-kind contributions, or from Federal funds received under any of the following provisions of law:
 (i)The Indian Child Welfare Act of 1978 (25 U.S.C. 1901 et seq.). (ii)The Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b et seq.).
 (iii)Title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.). . (f)Waiver of certain requirementsSection 437(f)(7) of such Act (42 U.S.C. 629g(f)(7)) is amended to read as follows:
				
 (7)Waiver of certain requirementsTo the extent the Secretary determines that any requirement under this paragraph would be inappropriate to apply to an eligible partnership that includes a territory, an Indian tribe, tribal consortium, or a tribal child welfare agency or a consortium of such agencies, the Secretary may exempt the eligible partnership from the requirement..
 (g)EvaluationSection 437(f)(8) of such Act (42 U.S.C. 629g(f)(8)) is amended by adding at the end the following:  (C)Review of performance indicators (i)In generalNot later than 9 months after the date of enactment of this subparagraph, the Secretary shall review the performance indicators established under subparagraph (A) and knowledge gained from other grant programs to establish a set of core indicators.
 (ii)Core indicatorsThe set of core indicators established under clause (i) shall include the following: (I)Safety, including whether children remain at home and any occurrence of child maltreatment.
 (II)Permanency, including the average length of stay in foster care, re-entries to foster care placement, timeliness of reunification, and timeliness of permanency.
 (III)Recovery, including access to treatment, retention in substance abuse treatment, substance use. (IV)Child, adult, and family well-being, including parenting capacity, family relationships and functioning.
 (iii)Consultation requiredIn establishing the set of core indicators required by clause (i), the Secretary shall consult with the following:
 (I)The Assistant Secretary for the Administration for Children and Families. (II)The Administrator of the Substance Abuse and Mental Health Services Administration.
 (D)EvaluationsIn assessing the performance of grant recipients as described in subparagraph (A), the Secretary shall—
 (i)use each of the core indicators established under subparagraph (C) and any other performance indicators the Secretary considers appropriate;
 (ii)whenever possible, use existing data systems and appropriate comparison groups to monitor outcomes; and
 (iii)assist grantees in establishing and analyzing performance indicators to ensure local capacity to examine outcomes..
 (h)Technical assistanceSection 435(c)(2) of such Act (42 U.S.C. 629e(c)(2)) is amended by inserting after section 437(f) the following: , including by conducting an annual technical assistance and training meeting and an annual grantee meeting so that grantees can learn from the experiences of other grantees.
			(i)Funding
 (1)In generalSection 436(a) of such Act (42 U.S.C. 629f(a)) is amended by striking 2012 through 2016 and inserting 2017 through 2021. (2)Reservation for partnership grantsSection 436(b)(5) of such Act (42 U.S.C. 629f(b)(5)) is amended by striking $20,000,000 for each of fiscal years 2012 through 2016 and inserting
					
 $60,000,000 for each of fiscal years 2017 through 2021—(A)of which $30,000,000 shall be used for regional partnership grants under such section; and (B)of which $30,000,000 shall be used for State partnership grants under such section..
 (3)Technical assistanceSection 435(c)(2) of such Act (42 U.S.C. 629e(c)(2)), as amended by subsection (h) of this section, is further amended by striking $1,000,000 and inserting $3,000,000.
 (4)Conforming amendmentSection 437(f)(10) of such Act (42 U.S.C. 629g(f)(10)) is amended by striking each of fiscal years 2012 through 2016 and inserting each fiscal year. (j)Conforming amendmentsSection 437(f) of such Act (42 U.S.C. 629g(f)) is amended—
 (1)in the section heading— (A)by striking to increase and inserting to support partnerships that increase; and
 (B)by striking to before improve; and (2)in paragraph (1), by striking regional before partnerships.
 (k)Effective dateThe amendments made by this section shall apply with respect to partnership grants awarded after the date of the enactment of this Act.
 3.Report to CongressThe Secretary of Health and Human Services shall prepare and submit to the Congress a report that— (1)addresses progress on the national goals relating to substance abuse and child protection that were established in the report, entitled Blending Perspectives and Building Common Ground. A Report to Congress on Substance Abuse and Child Protection, published by the Department of Health and Human Services in 1999;
 (2)addresses the financing mechanisms available to States; and (3)has input from the Administrative Office of the United States Courts, each agency with principal responsibility for carrying out activities funded through the block grants for prevention and treatment of substance abuse under subpart II of part B of title XIX of the Public Health Service Act, and State child welfare agency directors on how to better meet the needs of families affected by substance abuse disorders.
			4.Requirement that States coordinate substance abuse prevention and treatment services and child
			 welfare services
 (a)State plan requirementSection 432(a) of the Social Security Act (42 U.S.C. 629b(a)) is amended— (1)by striking and at the end of paragraph (9);
 (2)by striking the period at the end of paragraph (10) and inserting ; and; and (3)by adding at the end the following:
					
 (11)provides that the child welfare agencies of the State shall have in effect a protocol for coordinating substance abuse prevention and treatment services with child welfare services, which shall, at a minimum, provide for—
 (A)meeting the need for timely access to services; (B)reporting on the effects of parental substance use disorders on the child welfare agencies; and
 (C)how the child welfare agencies will address parental substance abuse treatment needs. . (b)Effective date (1)In generalThe amendments made by this section shall take effect on the 1st day of the 1st calendar quarter that begins 1 year or more after the date of the enactment of this Act, and shall apply to payments under part B of title IV of the Social Security Act for calendar quarters beginning on or after such date.
 (2)Delay permitted if state legislation requiredIf the Secretary of Health and Human Services determines that State legislation (other than legislation appropriating funds) is required in order for a State plan developed pursuant to part B of title IV of the Social Security Act to meet the additional requirements imposed by the amendments made by this section, the plan shall not be regarded as failing to meet any of the additional requirements before the 1st day of the 1st calendar quarter beginning after the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the preceding sentence, if the State has a 2-year legislative session, each year of the session is deemed to be a separate regular session of the State legislature.
				
